Exhibit 10.3
     
 
SECURITY AGREEMENT
by
SOLUTIA INC.
and
THE SUBSIDIARIES PARTY HERETO,
as Grantors,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
 
Dated as of March 17, 2010
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I

 
        DEFINITIONS

 
       
SECTION 1.01. Uniform Commercial Code Defined Terms
    2  
SECTION 1.02. Credit Agreement Defined Terms
    2  
SECTION 1.03. Definition of Certain Terms Used Herein
    2  
SECTION 1.04. Interpretation
    7  
SECTION 1.05. Resolution of Drafting Ambiguities
    7  
SECTION 1.06. Perfection Certificate
    7  
 
        ARTICLE II

 
        SECURITY INTERESTS

 
       
SECTION 2.01. Grant of Security Interest
    7  
SECTION 2.02. No Assumption of Liability
    8  
 
        ARTICLE III

 
        REPRESENTATIONS AND WARRANTIES

 
       
SECTION 3.01. Title and Authority
    8  
SECTION 3.02. Filings
    9  
SECTION 3.03. Validity of Security Interests
    9  
SECTION 3.04. Limitations on and Absence of Other Liens
    9  
SECTION 3.05. Other Actions
    10  
SECTION 3.06. Condition and Maintenance of Equipment
    12  
 
        ARTICLE IV

 
        COVENANTS

 
       
SECTION 4.01. Change of Name; Location of Collateral; Records; Place of Business
    12  
SECTION 4.02. Protection of Security
    13  
SECTION 4.03. Further Assurances
    13  
SECTION 4.04. Inspection and Verification
    13  
SECTION 4.05. Taxes; Encumbrances
    14  
SECTION 4.06. Assignment of Security Interest
    14  
SECTION 4.07. Continuing Obligations of the Grantors
    14  
SECTION 4.08. Use and Disposition of Collateral
    14  
SECTION 4.09. Insurance
    14  
SECTION 4.10. Certain Covenants and Provisions Regarding Patent, Trademark and
Copyright Collateral
    14  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.11. Certain Covenants and Provisions Regarding Receivables
    17  
 
        ARTICLE V

 
        REMEDIES

 
       
SECTION 5.01. Remedies upon Default
    18  
SECTION 5.02. Notice of Sale
    20  
SECTION 5.03. Waiver of Notice and Claims
    20  
SECTION 5.04. Certain Sales of Collateral
    21  
SECTION 5.05. No Waiver; Cumulative Remedies
    22  
SECTION 5.06. Certain Additional Actions Regarding Intellectual Property
    22  
SECTION 5.07. Application of Proceeds
    22  
SECTION 5.08. Collateral Agent’s Calculations
    23  
 
        ARTICLE VI

 
        The Collateral Agent

 
       
SECTION 6.01. General Authority of the Collateral Agent over the Collateral
    23  
SECTION 6.02. Exercise of Powers
    24  
SECTION 6.03. Remedies Not Exclusive
    24  
SECTION 6.04. Waiver and Estoppel
    24  
SECTION 6.05. Limitation on Collateral Agent’s Duty in Respect of Collateral
    25  
SECTION 6.06. Limitation by Law
    25  
SECTION 6.07. Rights of Secured Parties in Respect of Obligations
    25  
SECTION 6.08. Compensation and Expenses
    25  
SECTION 6.09. Stamp and Other Similar Taxes
    25  
SECTION 6.10. Filing Fees, Excise Taxes, etc
    26  
SECTION 6.11. Indemnification
    26  
 
        ARTICLE VII

 
        MISCELLANEOUS

 
       
SECTION 7.01. Notices
    26  
SECTION 7.02. Survival of Agreement
    26  
SECTION 7.03. Binding Effect
    26  
SECTION 7.04. GOVERNING LAW
    27  
SECTION 7.05. Waivers; Amendment; Several Agreement
    27  
SECTION 7.06. WAIVER OF JURY TRIAL
    27  
SECTION 7.07. Severability
    27  
SECTION 7.08. Counterparts
    28  
SECTION 7.09. Headings
    28  
SECTION 7.10. Jurisdiction; Consent to Service of Process
    28  
SECTION 7.11. Termination
    28  
SECTION 7.12. Additional Grantors
    29  

-ii-



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.13. Financing Statements
    29  
SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact
    30  
SECTION 7.15. Intercreditor Agreement
    31  
SECTION 7.16. Mortgages
    31  
SECTION 7.17. Conflicts
    31  

SCHEDULES

Schedule I   Subsidiary Guarantors

ANNEXES

Annex I   Form of Joinder Agreement

Annex II   Form of Perfection Certificate

-iii-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     SECURITY AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of March 17, 2010 among SOLUTIA INC., a Delaware corporation (the “Borrower”),
each Subsidiary of the Borrower listed on Schedule I hereto (collectively,
together with each Subsidiary that becomes a party hereto pursuant to
Section 7.12 of this Agreement, the “Subsidiary Guarantors” and, together with
the Borrower, the “Grantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).
R E C I T A L S
     A. The Borrower, the Collateral Agent, Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”) for the Lenders (as
defined herein), the lending institutions from time to time party thereto (the
“Lenders”) and the other agents party thereto have entered into that certain
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower and the issuance
of Letters of Credit pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement.
     B. Each Subsidiary Guarantor has, pursuant to the Guarantee Agreement,
dated as of the date hereof, among other things, unconditionally guaranteed the
obligations of the Borrower under the Credit Agreement.
     C. The Borrower and each Subsidiary Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations of the
Borrower under the Credit Agreement and are, therefore, willing to enter into
this Agreement.
     D. Contemporaneously with the execution and delivery of this Agreement, the
Borrower and Subsidiary Guarantors have executed and delivered to the Collateral
Agent a Pledge Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”).
     E. This Agreement is given by each Grantor in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations (as hereinafter defined).
     NOW THEREFORE, in consideration of the foregoing and other benefits
accruing each Grantor, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     SECTION 1.01. Uniform Commercial Code Defined Terms. Unless otherwise
defined herein, terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC, including the following which are
capitalized herein:
     “Account Debtor”; “Accounts”; “Bank”; “Certificates of Title”; “Chattel
Paper”; “Commercial Tort Claim”; “Commodity Account”; “Commodity Contract”;
“Commodity Intermediary”; “Deposit Accounts”; “Documents”; “Electronic Chattel
Paper”; “Entitlement Holder”, “Entitlement Order”; “Equipment”; “Fixtures”;
“General Intangibles”; “Goods”; “Instruments” (as defined in Article 9 rather
than Article 3); “Inventory”; “Investment Property”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Proceeds”; “Records”; “Securities Account”;
“Securities Intermediary”; “Security Entitlement”; “Supporting Obligations”; and
“Tangible Chattel Paper”.
     SECTION 1.02. Credit Agreement Defined Terms. Capitalized terms used but
not otherwise defined herein that are defined in the Credit Agreement shall have
the meanings given to them in the Credit Agreement.
     SECTION 1.03. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:
     “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
     “Agreement” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereinafter in effect, or any successor statute.
     “Books and Records” shall mean all instruments, files, Records, ledger
sheets and documents.
     “Borrower” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, maritime, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s Liens and other claims arising by
operation of law) against, all or any portion of the Collateral.

-2-



--------------------------------------------------------------------------------



 



     “Collateral” shall have the meaning assigned to such term in Section 2.01.
     “Collateral Agent” shall have the meaning assigned to such term in the
Preamble of this Agreement.
     “Collateral Agent Fees” shall mean all fees, costs and expenses of the
Collateral Agent of the types described in Sections 6.08, 6.09, 6.10 and 6.11.
     “Collateral Estate” shall have the meaning assigned to such term in
Section 6.01(c).
     “Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
     “Copyrights” shall mean all U.S. and foreign copyrights (whether registered
or unregistered and whether published or unpublished) and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all (i) registrations and applications therefor, including those listed on
Schedule 13(b) of the Perfection Certificate, (ii) rights arising under
applicable law with respect thereto, (iii) renewals and extensions thereof,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damage awards and payments for
past, present or future infringements or other violations thereof and (v) rights
to sue for past, present or future infringements thereof.
     “Credit Agreement” shall have the meaning assigned to such term in the
Recitals of this Agreement.
     “Distribution Date” shall mean each date fixed by the Collateral Agent in
its sole discretion for a distribution to the Secured Parties of funds held by
the Collateral Agent for the benefit of the Secured Parties.
     “Excluded Account” shall mean (i) any deposit account(s) used solely as a
payroll, trust, employee benefit, tax or other fiduciary account and any zero
balance accounts, (ii) any escrow account that is holding funds solely for the
benefit of third parties and (iii) the deposit account in connection with the
Pledge Agreement, dated as of June 1, 2009, among the Borrower and Citibank,
N.A.
     “Excluded Property” shall mean:
     (a) any permit, lease, license, contract, instrument, security, franchise
or other document, held by any Grantor that validly prohibits the creation by
such Grantor of a security interest therein or thereon (other than to the extent
that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity);
     (b) any permit, lease, license, contract, instrument, security, franchise
or other document, or the assets subject thereto or covered thereby, held by any
Grantor to the extent that any Requirement of Law applicable thereto prohibits
the creation of a security

-3-



--------------------------------------------------------------------------------



 



interest therein or thereon (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity);
     (c) goods owned by any Grantor on the date hereof or hereafter acquired
that are subject to a Lien securing a purchase money obligation (as defined in
the UCC) or Capital Lease Obligation permitted to be incurred pursuant to the
provisions of Section 6.01(vi) of the Credit Agreement if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money obligation or Capital Lease Obligation) validly prohibits the
creation of any other Lien on such Goods;
     (d) any Collateral consisting of Intellectual Property (i) in which the
grant by a Grantor of a security interest therein is prohibited or would result
in the voiding or cancellation of such Intellectual Property without the consent
of a third party or by Requirement of Law or (ii) including any Trademark
application filed in the United States Patent and Trademark Office on the basis
of such Grantor’s “intent-to-use” such Trademark, unless and until acceptable
evidence of use of the Trademark has been filed with and duly accepted by the
United States Patent and Trademark Office pursuant to Section 1(c) or 1(d) of
the Lanham Act (at which time such Trademark application will no longer be
considered Excluded Property), in each case, other than to the extent that any
such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity);
     (e) Securities Collateral (as defined in the Pledge Agreement) and the
Equity Interests and debt securities excluded from the definition of “Securities
Collateral” in the Pledge Agreement;
     (f) any issued and outstanding shares of voting stock of any Subsidiary of
a Grantor organized under the laws of a Non-U.S. Jurisdiction that is expressly
excluded from the pledge contained in any Non-U.S. Pledge Agreement;
     (g) motor vehicles and other assets subject to certificates of title;
     (h) any Equity Interests or debt securities owned by such Grantor if and to
the extent that the grant of the security interest shall, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law, (A) except in the case of a Wholly
Owned Subsidiary, constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of such Grantor therein,
(B) except in the case of a Wholly Owned Subsidiary, constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
Equity Interest or debt securities, (C) be void or illegal under any applicable
governmental law, rule or regulation, or (D) except in the case of a Wholly
Owned Subsidiary, be prohibited by (i) the organizational documents of the
issuer of such Equity Interests or debt securities or (ii) agreements among the
equity holders of the issuer of such Equity Interests or debt securities, in
each case, as in effect on the Effective Date;

-4-



--------------------------------------------------------------------------------



 



     (i) any Commercial Tort Claim with a value of less than $500,000; and
     (j) any Excluded Accounts;
provided that the term “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
     “Grantors” shall have the meaning assigned to such term in the Preamble of
this Agreement.
     “Intellectual Property” shall mean, collectively, with respect to any
Grantor, all intellectual and similar property rights of every kind and nature,
whether arising under United States, multinational or foreign laws or otherwise,
including Patents, Copyrights, Trademarks, Trade Secrets, intangible rights in
software and databases not otherwise included in the foregoing, and the right to
sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all proceeds therefrom.
     “Intellectual Property Licenses” shall mean, collectively, with respect to
each Grantor, all agreements pursuant to which such Grantor receives or grants
any right in, to, or under Intellectual Property, including license agreements,
distribution agreements and covenants not to sue (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development or consulting) with respect to any Patent,
Trademark, Copyright, Trade Secrets or other Intellectual Property, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
agreement, including those listed on Schedules 13(a) and 13(b) of the Perfection
Certificate, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, and (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof.
     “Lenders” shall have the meaning assigned to such term in the Recitals of
this Agreement.
     “Patents” shall mean, collectively, all United States and foreign patents,
patent applications, certificates of inventions, and industrial designs,
together with any and all (i) rights arising under applicable law with respect
to any of the foregoing, (ii) inventions and improvements described and claimed
therein, (iii) reissues, divisions, continuations extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof and (v) rights to
sue for past, present or future infringements or other violations thereof.
     “Perfection Certificate” shall mean a certificate substantially in the form
of Annex II hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by the Grantors.

-5-



--------------------------------------------------------------------------------



 



     “Pledge Agreement” shall have the meaning assigned to such term in the
Recitals of this Agreement.
     “Pledged Securities” shall have the meaning assigned to such term in the
Pledge Agreement and shall include Equity Interests pledged pursuant to Non-U.S.
Pledge Agreements.
     “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Grantors’ rights, if any, in any goods or other
property giving rise to such right to payment to the extent not constituting
Excluded Property and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.
     “Securities Collateral” shall have the meaning assigned to such term in the
Pledge Agreement.
     “Security Interests” shall have the meaning assigned to such term in
Section 2.01.
     “Subsidiary Guarantors” shall have the meaning assigned to such term in the
Preamble of this Agreement.
     “Trademarks” shall mean, collectively, all United States, state, and
foreign trademarks, service marks, slogans, logos, certification marks, trade
dress, Internet domain names, corporate names, trade names, and other source or
business identifiers, whether registered or unregistered (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), together with any and all
(i) registrations and applications for any of the foregoing, including those
listed on Schedule 13(a) of the Perfection Certificate, (ii) goodwill connected
with the use thereof and symbolized thereby, (iii) rights arising under
applicable law with respect to the use of any of the foregoing, (iv) renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions or other violations thereof and (vi) rights to sue for
past, present and future infringements, dilutions or other violations thereof.
     “Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not such information has been
reduced to a writing or other tangible form, together with all (i) rights
arising under applicable law with respect to the use of any of the foregoing,
(ii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriation or other violations
thereof and (iii) rights to sue for past, present and future misappropriation or
other violations thereof.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided, however, that if by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the Secured Parties’ security interest in
any item or portion of the Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean

-6-



--------------------------------------------------------------------------------



 



the Uniform Commercial Code as in effect on the date hereof in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.
     SECTION 1.04. Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.
     SECTION 1.05. Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
     SECTION 1.06. Perfection Certificate. The Collateral Agent and each Grantor
agree that the Perfection Certificate and all schedules, amendments and
supplements thereto are and shall at all times remain a part of this Agreement.
ARTICLE II
SECURITY INTERESTS
     SECTION 2.01. Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, each Grantor hereby
pledges and grants to the Collateral Agent, for the benefit of the Secured
Parties, a lien on and security interest in and to all of the right, title and
interest of such Grantor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Collateral”):
     (a) Accounts Receivable;
     (b) Books and Records;
     (c) Money and Deposit Accounts;
     (d) Chattel Paper;
     (e) Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate (as such schedule may be amended or supplemented from time to time);
     (f) Documents;
     (g) Equipment;
     (h) Fixtures;
     (i) General Intangibles (including Intellectual Property and Intellectual
Property Licenses);

-7-



--------------------------------------------------------------------------------



 



     (j) Goods;
     (k) Instruments;
     (l) Inventory;
     (m) Investment Property;
     (n) Supporting Obligations; and
     (o) all other personal property of such Grantor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.
     Notwithstanding anything to the contrary contained in clauses (a) through
(o) above, (x) the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property and
(y) from and after the Effective Date, no Grantor shall permit to become
effective in any document creating, governing or providing for any permit,
license or agreement a provision that would prohibit the creation of a Lien on
such permit, license or agreement in favor of the Collateral Agent unless such
prohibition is permitted under Section 6.09 of the Credit Agreement.
     The Liens granted hereunder to secure the Obligations are collectively
referred to herein as the “Security Interests”.
     SECTION 2.02. No Assumption of Liability. The Security Interests are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Grantors jointly and severally represent and warrant to the Collateral
Agent and the Secured Parties that:
     SECTION 3.01. Title and Authority. Each Grantor has good and valid rights
in and title (or right to use in the case of Intellectual Property) to the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
which has been obtained.

-8-



--------------------------------------------------------------------------------



 



     SECTION 3.02. Filings. (a) All information set forth herein as of the date
hereof and in the Perfection Certificate as of the date hereof, including the
Schedules annexed hereto and thereto, has been duly prepared, completed and
executed and the information set forth herein and therein is correct and
complete in all material respects. The Collateral described on the Schedules
annexed to the Perfection Certificate constitutes all of the property of such
type of Collateral owned or held by the Grantors to the extent required to be
scheduled thereon. Fully completed and, to the extent necessary or appropriate,
duly executed UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been delivered to the Collateral Agent for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate, which are all the filings, recordings and
registrations (along with the concurrent payment of any applicable taxes or
filing fees) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions (provided that additional filings may be required to
perfect the security interest in any Patents, Trademarks and Copyrights acquired
after the date hereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration under Article 9 of the
UCC is necessary in any such jurisdiction, except as provided under applicable
law with respect to the filing of continuation statements.
     (a) Each Grantor represents and warrants that a fully executed security
agreement in the form hereof (or short form security agreements in a form
reasonably satisfactory to the Collateral Agent) identifying all Collateral
consisting of (x) United States issued Patents and Patent applications and
United States registered Trademarks and Trademarks applications, in each case,
owned by such Grantor, have been delivered contemporaneously with the execution
of this Agreement to the Collateral Agent for recordation with the United States
Patent and Trademark Office, and (y) United States registered Copyrights and
Copyright applications owned by such Grantor have been delivered
contemporaneously with the execution of this Agreement to the Collateral Agent
for registration with the United States Copyright Office.
     SECTION 3.03. Validity of Security Interests. This Agreement creates legal
and valid security interests in all the Collateral securing the payment and
performance of the Obligations; provided, however, that, for the avoidance of
doubt, the foregoing representation shall not be made with respect to, or
construed in accordance with, the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia. The Security Interests
are and shall be prior to any other Lien on any of the Collateral, other than
Permitted Liens.
     SECTION 3.04. Limitations on and Absence of Other Liens. The Collateral is
owned by the Grantors or the Grantors have rights therein, free and clear of any
Lien, except for Permitted Liens. The Grantors have not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any Collateral, (b) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office and the United States Copyright Office or (c) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous

-9-



--------------------------------------------------------------------------------



 



document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for filings required under this Agreement or any
other Loan Document, Permitted Liens or filings as to which a duly authorized
termination statement relating to such financing statement or other instrument
has been delivered to the Collateral Agent on the Effective Date.
     SECTION 3.05. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
preserve and protect, the Collateral Agent’s security interests in the
Collateral, each Grantor hereby represents and warrants as follows and agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, (x) each
Instrument representing indebtedness between or among the Grantors or owed to
any Grantor by any of the Borrower’s other Restricted Subsidiaries and (y) each
other Instrument and each other item of Tangible Chattel Paper specified in
Schedule 12 to the Perfection Certificate valued in excess of $500,000 has been
properly endorsed, assigned and delivered to the Collateral Agent, and, if
necessary, accompanied by instruments of transfer or assignment duly executed in
blank; provided, that, to the extent that any such Instrument constitutes an
Intercompany Note and to the extent that any Grantor is required hereunder to
deliver any such Intercompany Note to the Collateral Agent for purposes of
possession, such Grantor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Collateral Agent of the Master
Intercompany Note. If any amount individually or in the aggregate in excess of
$500,000 payable under or in connection with any of the Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, the Grantor acquiring
such Instrument or Tangible Chattel Paper shall notify the Collateral Agent and,
on each date on which financial statements are required to be delivered under
Section 5.01(a) or (b) of the Credit Agreement, endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request; provided, however, that so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall return such
Instrument or Tangible Chattel Paper to such Grantor from time to time, to the
extent necessary for collection in the ordinary course of such Grantor’s
business.
     (b) Investment Property. (i) Each Grantor hereby represents and warrants
that it does not hold, own or have any interest in any certificated securities
or uncertificated securities other than those constituting Securities Collateral
under the Pledge Agreement and those not required to be pledged pursuant to the
terms of the Pledge Agreement or this Agreement. If any Grantor shall at any
time hold or acquire any certificated securities constituting Investment
Property (other than any Excluded Property) valued in excess of $500,000 that
are not Pledged Securities under the Pledge Agreement, such Grantor shall, on
each date on which financial statements are required to be delivered under
Section 5.01(a) or (b) of the Credit Agreement, endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. If any securities now or hereafter
acquired by any Grantor constituting Investment Property (other than any
Excluded Property) that are not Pledged Securities are

-10-



--------------------------------------------------------------------------------



 



uncertificated, such Grantor shall promptly notify the Collateral Agent thereof
and use its commercially reasonable efforts to, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, cause the issuer
to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor.
     (i) Each Grantor shall promptly pay all Charges and fees with respect to
the Investment Property pledged by it under this Agreement; provided that no
Grantor shall be required to pay any such Charge or fee that is being contested
in good faith and by proper proceedings diligently conducted, which proceedings
have the effect of preventing the forfeiture or sale of such Investment
Property, if it has maintained adequate reserves with respect thereto in
accordance with and to the extent required by GAAP and such failure to pay could
not reasonably be expected to have a Material Adverse Effect; provided, further,
that no Liens shall be permitted to exist, directly or indirectly, on any
Investment Property other than Liens in favor of the Collateral Agent and
Permitted Liens. In the event any Grantor shall fail to make such payment
contemplated in the immediately preceding sentence (except to the extent any
Grantor is contesting such Charges and fees in good faith), the Collateral Agent
may upon written notice to such Grantor, do so for the account of such Grantor
and the Grantors shall promptly reimburse and indemnify the Collateral Agent
from all reasonable costs and expenses incurred by the Collateral Agent under
this Section 3.05(c).
     (c) Electronic Chattel Paper and Transferable Records. If any amount
individually or in the aggregate in excess of $500,000 payable under or in
connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, the Grantor acquiring such Electronic Chattel Paper
or transferable record shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such action as the Collateral Agent may
reasonably request in writing to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.
     (d) Intellectual Property. (i) Schedules 13(a) and (b) of the Perfection
Certificate set forth a true and complete list of (A) all United States
registrations of and applications for Patents, Trademarks, and Copyrights owned
by such Grantor as of the date hereof and (B) to the best of each Grantor’s
knowledge, all material know-how and patent Intellectual Property Licenses
currently in effect; (ii) such Grantor is the owner of the entire right, title,
and interest in and to all U.S. Intellectual Property listed on Schedule 13(a)
of the Perfection Certificate, and such Grantor owns or has the valid right to
use all other Intellectual Property used in the conduct of its business, free
and clear of all Liens, claims, encumbrances, and licenses, except for Permitted
Liens, and except as could not be reasonably expected to have a Material Adverse
Effect; (iii) all Intellectual Property

-11-



--------------------------------------------------------------------------------



 



listed on Schedule 13(a) of the Perfection Certificate is subsisting and such
Grantor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain such Intellectual Property in full force and
effect except as may be permitted under Section 4.10(f) and except as could not
be reasonably expected to have a Material Adverse Effect; (iv) to the best of
such Grantor’s knowledge, all Intellectual Property owned by such Grantor is
valid and enforceable, and no holding, decision, or judgment has been rendered
in any action or proceeding before any court or administrative authority
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own or use, any such Intellectual Property and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened,
except as could not be reasonably expected to have a Material Effect; (v) to the
best of such Grantor’s knowledge, the conduct of such Grantor’s business does
not infringe upon or otherwise violate any Intellectual Property right of any
third party except as could not reasonably be expected to have a Material
Adverse Effect; (vi) to the best of each Grantor’s knowledge, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Grantor, or any of its respective licensees except as
could not reasonably be expected to have a Material Adverse Effect; (vii) no
settlement or consents, covenants not to sue, non-assertion assurances, or
releases have been entered into by such Grantor or to which such Grantor is
bound adversely affect Grantor’s rights to own or use any Intellectual Property
that is material to the business of such Grantor as currently conducted, except
as could not be reasonably expected to have a Material Adverse Effect; and
(viii) such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any material Intellectual Property owned by such Grantor that has
not been terminated or released.
     (e) Commercial Tort Claims. As of the date hereof, each Grantor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 14 to the Perfection Certificate. If any Grantor shall at any
time hold or acquire a Commercial Tort Claim having a value of $500,000, such
Grantor shall, on each date on which financial statements are required to be
delivered under Section 5.01(a) or (b) of the Credit Agreement, notify the
Collateral Agent in writing signed by such Grantor of the brief details thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the Proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent.
     SECTION 3.06. Condition and Maintenance of Equipment. The Equipment of the
Grantors, taken as a whole, is in good repair, operating order and condition,
ordinary wear and tear, casualty and condemnation excepted. Each Grantor will
maintain its Equipment in accordance with Section 5.03 of the Credit Agreement.
ARTICLE IV
COVENANTS
     SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.

-12-



--------------------------------------------------------------------------------



 



     (a) Each Grantor shall comply with the provisions of Section 5.07 of the
Credit Agreement.
     (b) Each Grantor agrees to maintain, at its own cost and expense, records
which are complete and accurate in all material respects with respect to the
Collateral owned by it and to permit the Collateral Agent to examine its records
in accordance with Section 5.05 of the Credit Agreement.
     SECTION 4.02. Protection of Security. Except to the extent otherwise
permitted by the Credit Agreement, each Grantor shall, at its own cost and
expense, defend title to the Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Collateral Agent and the
priority thereof against all claims and demands of all Persons at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Liens. Except as permitted by the Credit
Agreement and except for restrictions in agreements entered into in the ordinary
course of business with respect to Intellectual Property, which restrictions
would not, individually or in the aggregate, have a Material Adverse Effect on
the business of any Grantor, there is no agreement, order, judgment or decree,
and no Grantor shall enter into any agreement or take any other action, that
would restrict the transferability of any of the Collateral or otherwise
materially impair or conflict with such Grantor’s obligations or the rights of
the Collateral Agent hereunder.
     SECTION 4.03. Further Assurances. Each Grantor agrees, at its own expense,
to promptly execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or to
preserve, protect and perfect the Security Interests in the United States and
the rights and remedies created hereby and the rights and powers herein granted,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interests
and the filing of any financing or continuation statement required under the UCC
(or other similar laws) in effect in the United States with respect to the
security interest created hereby. In the event that the Collateral Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it reasonably necessary to obtain any
approvals or consent of any Governmental Authority or any other Person therefor,
then, upon request of the Collateral Agent, each Grantor agrees to use its
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.
     SECTION 4.04. Inspection and Verification. The Collateral Agent and its
representatives as the Collateral Agent may reasonably designate shall have the
right, at the Grantors’ own cost and expense, to at all reasonable times and
reasonable intervals and upon reasonable prior notice inspect the Collateral,
all records related thereto (and to make extracts and copies from such records)
and the premises upon which any of the Collateral is located in each case during
business hours. Notwithstanding the previous sentence, prior to the occurrence
and continuance of an Event of Default, the Collateral Agent may make no more
than two such inspections during any fiscal year and, in any event, the Grantor
shall pay for no more than two inspections each fiscal year. The Collateral
Agent shall have the absolute right to share any information

-13-



--------------------------------------------------------------------------------



 



it gains from such inspection or verification with any Secured Party (subject to
Section 9.16 of the Credit Agreement).
     SECTION 4.05. Taxes; Encumbrances. Each Grantor shall pay and discharge all
of its material Taxes and all lawful claims in accordance with Section 5.14 of
the Credit Agreement. In its reasonable discretion, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral except to
the extent the same constitute Permitted Liens or to the extent such charges,
fees, Liens, security interests or other encumbrances are being contested in
accordance with Section 5.14 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by this Agreement (in each case with reasonable prior
written notice to such Grantor), and each Grantor jointly and severally agrees
to reimburse the Collateral Agent within 30 days of written demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.05
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
     SECTION 4.06. Assignment of Security Interest. If at any time any Grantor
shall take a security interest in any Property of an Account Debtor or any other
Person to secure payment and performance of an Account valued in excess of
$500,000, such Grantor shall, on each date on which financial statements are
required to be delivered under Section 5.01(a) or (b) of the Credit Agreement,
notify the Collateral Agent and take such actions as may be requested by the
Collateral Agent to make the Collateral Agent’s interest in such Property a
matter of public record.
     SECTION 4.07. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof.
     SECTION 4.08. Use and Disposition of Collateral. No Grantor shall make or
permit to be made an assignment for security, pledge or hypothecation of the
Collateral, execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to any Collateral or shall
grant any other Lien in respect of the Collateral other than Permitted Liens.
     SECTION 4.09. Insurance. The Grantors, at their own expense, shall maintain
or cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.04 of the Credit Agreement.
     SECTION 4.10. Certain Covenants and Provisions Regarding Patent, Trademark
and Copyright Collateral.

-14-



--------------------------------------------------------------------------------



 



     (a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent owned by
such Grantor which is material to the conduct of such Grantor’s business may
become invalidated, unenforceable, or dedicated to the public (other than at the
end of its statutory term), and agrees that it shall use commercially reasonable
efforts to continue to mark any products covered by a Patent with the relevant
patent number as necessary and sufficient to establish and preserve its rights
under applicable patent laws; provided, however, that nothing in this
Section 4.10(a) shall prevent such Grantor from discontinuing the prosecution or
maintenance of such Patent if, in the reasonable business judgment of such
Grantor, such Patent is no longer necessary or desirable in the conduct of its
business.
     (b) Each Grantor (either itself or through its licensees or its
sublicenses) will, for each Trademark owned by such Grantor which is material to
the conduct of such Grantor’s business, use its commercially reasonable efforts
to (i) maintain each such registered Trademark in full force free from any claim
of abandonment or invalidity for nonuse, (ii) maintain substantially the same
(or higher) quality of products and services offered under such Trademark as are
currently maintained, (iii) display such Trademark with notice of Federal or
foreign registration to the extent necessary and sufficient to establish and
preserve its rights under applicable law and (iv) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights;
provided, however, that nothing in this Section 4.10(b) shall prevent such
Grantor from discontinuing the use, prosecution, or maintenance of such
Trademark, if such discontinuance is, in the reasonable business judgment of
such Grantor, no longer necessary or desirable in the conduct of its business.
     (c) Each Grantor shall promptly notify the Collateral Agent upon such
Grantor obtaining knowledge of any Patent, Trademark or Copyright owned by such
Grantor and material to the conduct of its business which may become abandoned,
lost, unenforceable, invalidated, or dedicated to the public (other than at the
end of such item’s statutory term), or of any materially adverse determination
or development including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or United States Copyright Office (or any court or similar office of any
country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright material to the conduct of its business, or its right to register the
same, or to keep and maintain the same; provided, further, that nothing in this
Section 4.10(c) shall require providing notice in connection with officer
actions for pending Patent, Trademark or Copyrights applications.
     (d) If any Grantor shall at any time after the date hereof (i) obtain any
ownership or other rights in and/or to any additional Intellectual Property
(including any Trademark applications filed by such Grantor on an
“intent-to-use” basis for which evidence of the use of such Trademarks in
interstate commerce has been submitted to and duly accepted by the United States
Patent and Trademark Office pursuant to 15 U.S.C. Section 1060(a) (or a
successor provision)) or (ii) become entitled to the benefit of any additional
Collateral consisting of Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Collateral consisting of Intellectual Property, or any improvement on any
Collateral consisting of Intellectual Property, the provisions of this Agreement
shall automatically apply thereto and any such item described in the preceding
clause (i) or (ii) (other than any Excluded Property) shall automatically
constitute Collateral as if such would have constituted

-15-



--------------------------------------------------------------------------------



 



Collateral at the time of execution hereof and such Collateral consisting of
Intellectual Property (other than any Excluded Property) shall be subject to the
Lien and security interest created by this Agreement without further action by
any party. Each Grantor shall within thirty (30) days with respect to Copyrights
and within ninety (90) days with respect to Patents and Trademarks provide to
the Collateral Agent written notice of any of the foregoing Collateral
consisting of Intellectual Property owned by such Grantor which is the subject
of a registration or application in the United States and confirm the attachment
of the Lien and security interest created by this Agreement to any rights
described in clauses (i) and (ii) above by execution and delivery, within ten
(10) days of providing such notice or such longer period as may be determined by
the Collateral Agent in its sole discretion of the acquisition by such Grantor
of such Intellectual Property, of an instrument in form and substance reasonably
acceptable to the Collateral Agent and the filing of any instruments or
statements as shall be reasonably necessary or requested by the Collateral Agent
to create, record, preserve, protect or perfect the Collateral Agent’s lien and
security interest in such Intellectual Property.
     (e) Each Grantor will take all necessary steps in any proceeding before the
United States Patent and Trademark Office or United States Copyright Office, or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
material application relating to the Patents, Trademarks and/or Copyrights (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks or Copyrights owned by such Grantor that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with such Grantor’s
commercially reasonable business judgment, to initiate opposition, interference
and cancellation proceedings against third parties; provided, however, that
nothing in this Section 4.10(f) shall prevent such Grantor from failing to
maintain or pursue any such Trademark or Patent if, in the reasonable business
judgment of such Grantor, the likely costs of such maintenance or pursuit are
likely to outweigh the likely benefits of such maintenance or pursuit and such
failure could not reasonably be expected to have a Material Adverse Effect.
     (f) In the event that any Grantor has actual knowledge that any Collateral
consisting of a material Patent, Trademark or Copyright owned or exclusively
licensed by such Grantor has been or is about to be infringed, misappropriated
or diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and, if within such Grantor’s good faith business judgment, the likely
benefits outweigh the likely costs, shall promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such actions as are
deemed by such Grantor in its reasonable business judgment to be reasonably
appropriate under the circumstances to protect such Collateral.
     (g) For the purpose of enabling the Collateral Agent, during the
continuance of an Event of Default, to exercise rights and remedies under
Article V hereof at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, each Grantor
hereby grants to the Collateral Agent an irrevocable, non-exclusive license and,
to the extent permitted under Intellectual Property Licenses granting such
Grantor rights in Intellectual Property, sublicense (in each case, exercisable
without payment of royalties or other

-16-



--------------------------------------------------------------------------------



 



compensation to such Grantor) to use, license or sublicense any of the
Intellectual Property included in the Collateral, wherever the same may be
located (excluding, for the avoidance of doubt, any rights under any
Intellectual Property License that are prohibited by the terms of such License
from being so licensed or to the extent that the grant of such license would
otherwise breach the terms of any agreement to which such Grantor as a party).
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof, to the extent permitted under license agreements
governing use of such computer programs. With respect to Trademarks owned by
such Grantor, the license granted hereunder shall be subject to sufficient
rights of quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of such Trademarks.
     (h) Unless there shall occur and be continuing any Event of Default, each
Grantor shall have the right to commence and prosecute in its own name, as the
party in interest, for its own benefit and at the sole cost and expense of the
Grantors, such applications for protection of the Intellectual Property owned by
such Grantor and suits, proceedings or other actions to prevent the
infringement, misappropriation, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property owned and/or exclusively licensed by such Grantors. Upon the occurrence
and during the continuance of any Event of Default, upon notice to the
applicable Grantor, the Collateral Agent shall have the right but shall in no
way be obligated to file applications for protection of the Intellectual
Property owned by any Grantor and/or bring suit in the name of any Grantor, the
Collateral Agent or the Secured Parties to enforce such Intellectual Property
and any license thereunder. In the event of such suit filed in the name of any
Grantor by the Collateral Agent or the Secured Parties upon the occurrence and
during the continuance of any Event of Default, each Grantor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 4.10(i) in accordance with
Section 9.05 of the Credit Agreement. In the event that the Collateral Agent
shall elect not to bring suit to enforce the Intellectual Property owned and/or
exclusively licensed by any Grantor, each Grantor agrees, at the reasonable
request of the Collateral Agent, to take all commercially reasonable actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property by any Person.
     SECTION 4.11. Certain Covenants and Provisions Regarding Receivables.
     (a) Each Grantor shall keep and maintain at its own reasonable cost and
expense complete records of each Receivable, in a manner consistent with its
customary business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Grantor shall, at such Grantor’s sole cost and expense,
upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver copies of evidence of
Receivables, including copies of all documents evidencing Receivables and any
Books and Records relating thereto to the Collateral Agent or to its
representatives (original copies of which evidence and Books and Records may be
retained by such Grantor). Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may transfer a full and complete copy of

-17-



--------------------------------------------------------------------------------



 



any Grantor’s books, records, credit information, reports, memoranda and all
other writings relating to the Receivables to and for the use by any Person that
has acquired or is contemplating acquisition of an interest in the Receivables
or the Collateral Agent’s security interest therein without the consent of any
Grantor; provided that any such Person shall agree to be bound by Section 9.16
of the Credit Agreement; provided, further, that, the Collateral Agent may
transfer such a copy to a Person engaged principally in the business of
manufacture or sale of high performance chemical based products that is a
competitor of the Borrower or any of its Subsidiaries only upon the occurrence
and during the continuance of any Event of Default under Section 7.01(a) or
7.01(i) of the Credit Agreement.
     (b) No Grantor shall rescind or cancel any obligations evidenced by any
Receivable or modify any term thereof or make any adjustment, discount, credit,
rebate or reduction with respect thereto except in the ordinary course of
business consistent with its customary business practice, or extend or renew any
such obligations except in the ordinary course of business consistent with its
customary business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Receivable or interest therein
without the prior written consent of the Collateral Agent except for (i) sales
of assets permitted by Section 6.05 of the Credit Agreement and (ii) in the
ordinary course of business consistent with its customary business practice.
Each Grantor shall timely fulfill all obligations on its part to be fulfilled
under or in connection with the Receivables except in the ordinary course of
business consistent with its customary business practice.
     (c) Each Grantor shall cause to be collected from the Account Debtor of
each of the Receivables, as and when due in the ordinary course of business
(including Receivables that are delinquent, such Receivables to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Receivable, and apply promptly
upon receipt thereof all such amounts as are so collected to the outstanding
balance of such Receivable, except that any Grantor may, with respect to a
Receivable, allow in the ordinary course of business (i) a refund or credit due
as a result of returned or damaged or defective merchandise and (ii) such
extensions of time to pay amounts due in respect of Receivables and such other
modifications of payment terms or settlements in respect of Receivables as shall
be commercially reasonable in the circumstances, all in accordance with such
Grantor’s ordinary course of business consistent with its collection practices
as in effect from time to time. The costs and expenses (including reasonable
attorneys’ fees) of collection, in any case, whether incurred by any Grantor,
the Collateral Agent or any Secured Party, shall be paid by the Grantors.
ARTICLE V
REMEDIES
     SECTION 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may from time to time
(alternatively, successively or concurrently on any one or more occasions)
exercise in respect of the Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:

-18-



--------------------------------------------------------------------------------



 



     (a) Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;
     (b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, upon any Event of
Default under Section 7.01(a) or 7.01(i) of the Credit Agreement, instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Grantor, prior to receipt by any such obligor of such instruction, such Grantor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Collateral Agent and shall promptly (but in no event later than one
Business Day after receipt thereof) pay such amounts to the Collateral Agent;
     (c) Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate and
dispose of, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license, liquidation or disposition;
     (d) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to assemble all or part of the Collateral as directed by the
Collateral Agent at a place reasonably designated by the Collateral Agent. Each
Grantor’s obligation to deliver the Collateral as contemplated in this
Section 5.01(d) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Grantor of such obligation;
     (e) Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Obligations as provided in Section 5.07
hereof;
     (f) Retain and apply the distributions to the Obligations as provided in
Section 5.07 hereof;
     (g) Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;

-19-



--------------------------------------------------------------------------------



 



     (h) In the Collateral Agent’s own name, in the name of a nominee of the
Collateral Agent, or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with the Account Debtors and other obligors in respect
of Receivables of such Grantor and parties to contracts with such Grantor, to
verify with such Persons, to the Collateral Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Chattel Paper,
Payment Intangibles, General Intangibles, Instruments and other Receivables that
are Collateral; and
     (i) Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 5.02 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Collateral or any part thereof at any
such public sale, and, to the extent permitted by applicable law, at any such
private sale, and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such Person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such Person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Grantor, and each Grantor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent shall not be obligated to
make any sale of the Collateral or any part thereof regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Grantor hereby waives, to the fullest extent permitted by
law, any claims against the Collateral Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.
     SECTION 5.02. Notice of Sale. Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof shall be required by law, 10 days’ prior notice to such Grantor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

-20-



--------------------------------------------------------------------------------



 



     SECTION 5.03. Waiver of Notice and Claims. Each Grantor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Grantor would otherwise have under law, and each Grantor hereby
further waives, to the fullest extent permitted by applicable law: (i) except to
the extent arising out of gross negligence, bad faith or willful misconduct on
the part of the Collateral Agent, all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. To
the fullest extent permitted by applicable law, the Collateral Agent shall not
be liable for any incorrect or improper payment made pursuant to this Article V
in the absence of gross negligence or willful misconduct on the part of the
Collateral Agent. Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.
     SECTION 5.04. Certain Sales of Collateral.
     (a) Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.
     (b) Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, and applicable state securities laws,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Investment Property, to limit purchasers to Persons who will agree,
among other things, to acquire such Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act of 1933), and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act of 1933 or under applicable state
securities laws, even if such issuer would agree to do so.

-21-



--------------------------------------------------------------------------------



 



     (c) If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
     (d) Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.04 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.04 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
     SECTION 5.05. No Waiver; Cumulative Remedies.
     (a) No failure on the part of the Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
     (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Grantors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
     SECTION 5.06. Certain Additional Actions Regarding Intellectual Property.
If any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Grantor shall execute and deliver to the
Collateral Agent an assignment or assignments (in a form satisfactory to the
Collateral Agent) of such Grantor’s rights in the Intellectual Property, and,
with respect to those items of the Intellectual Property Collateral consisting
of issued Patents, registered Trademarks and/or registered Copyrights (or
applications therefor) owned by such Grantor, such assignment shall be in
recordable form satisfactory to the Collateral Agent, and such other documents
as are necessary or appropriate to carry out the intent and purposes hereof.

-22-



--------------------------------------------------------------------------------



 



     SECTION 5.07. Application of Proceeds. All Proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall, to the extent available for distribution
(it being understood that the Collateral Agent may liquidate investments prior
to maturity in order to make a distribution pursuant to this Section 5.07), be
distributed (subject to the provisions of Section 5.08) by the Collateral Agent
on each Distribution Date in the order specified in Section 7.04 of the Credit
Agreement.
     SECTION 5.08. Collateral Agent’s Calculations. In making the determinations
and allocations required by Section 5.07, the Collateral Agent may conclusively
rely upon information supplied by the Administrative Agent or any Secured
Hedging Counterparty as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to any Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. In addition, for purposes of making the allocations
required by Section 5.07 with respect to any amount that is denominated in any
currency other than Dollars, the Collateral Agent shall, on the applicable
Distribution Date, convert such amount into an amount of Dollars based upon the
relevant Spot Selling Rate. All distributions made by the Collateral Agent
pursuant to Section 5.07 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Administrative Agent
of any amounts distributed to it for distribution to any Lenders.
ARTICLE VI
The Collateral Agent
     SECTION 6.01. General Authority of the Collateral Agent over the
Collateral.
     (a) Until the termination of this Agreement pursuant to Section 7.11,
subject to the provisions herein, each Grantor hereby appoints the Collateral
Agent as its true and lawful attorney-in-fact for the purpose, during the
continuance of an Event of Default, of taking any action and executing any and
all documents and instruments that the Collateral Agent may deem necessary to
carry out the terms of this Agreement and accomplish the purposes hereof and,
without limiting the generality of the foregoing, each Grantor hereby
acknowledges that the Collateral Agent shall have all powers and remedies set
forth in the Security Documents. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.
     (b) By acceptance of the benefits of this Agreement and the Security
Documents: each Secured Party shall be deemed irrevocably (1) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the other
Security Documents, (2) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for enforcement of
any provisions of this Agreement and the other Security

-23-



--------------------------------------------------------------------------------



 



Documents against any Grantor or the exercise of remedies hereunder or
thereunder, (3) to agree that such Secured Party shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Grantor or to exercise any remedy hereunder or thereunder and (4) to agree
to be bound by the terms of this Agreement and the other Security Documents.
     (c) The Collateral Agent hereby agrees that it holds and will hold all of
its right, title and interest in, to and under the Security Documents and the
Collateral granted to the Collateral
Agent thereunder whether now existing or hereafter arising (all such right,
title and interest being hereinafter referred to as the “Collateral Estate”)
under and subject to the conditions set forth in this Agreement; and the
Collateral Agent further agrees that it will hold such Collateral Estate for the
benefit of the Secured Parties, for the enforcement of the payment of all
Obligations (subject to the limitations and priorities set forth herein and in
the respective Security Documents) and as security for the performance of and
compliance with the covenants and conditions of this Agreement and each of the
Security Documents.
     SECTION 6.02. Exercise of Powers. All of the powers, remedies and rights of
the Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth in full
therein and all of the powers, remedies and rights of the Collateral Agent as
set forth in any Security Document may be exercised from time to time as herein
and therein provided.
     SECTION 6.03. Remedies Not Exclusive.
     (a) No remedy conferred upon or reserved to the Collateral Agent herein or
in the other Security Documents is intended to be exclusive of any other remedy
or remedies, but every such remedy shall be cumulative and shall be in addition
to every other remedy conferred herein or in any other Security Document or now
or hereafter existing at law or in equity or by statute.
     (b) No delay or omission by the Collateral Agent to exercise any right,
remedy or power hereunder or under any Security Document shall impair any such
right, remedy or power or shall be construed to be a waiver thereof, and every
right, power and remedy given by this Agreement or any Security Document to the
Collateral Agent may be exercised from time to time and as often as may be
deemed expedient by the Collateral Agent.
     (c) If the Collateral Agent shall have proceeded to enforce any right,
remedy or power under this Agreement or any Security Document and the proceeding
for the enforcement thereof shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Collateral Agent, then the
Grantors, the Collateral Agent and the other Secured Parties shall, subject to
any determination in such proceeding, severally and respectively be restored to
their former positions and rights hereunder or thereunder with respect to the
Collateral Estate and in all other respects, and thereafter all rights, remedies
and powers of the Collateral Agent shall continue as though no such proceeding
had been taken.
     SECTION 6.04. Waiver and Estoppel.
     (a) Each Grantor, to the extent it may lawfully do so, on behalf of itself
and all who may claim through or under it, including without limitation any and
all subsequent creditors, vendees, assignees and licensors, waives and releases
all rights to demand or to have any marshaling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any Security Document
or pursuant to judicial proceedings or upon any foreclosure or any

-24-



--------------------------------------------------------------------------------



 



enforcement of this Agreement or any Security Document and consents and agrees
that all the Collateral may at any such sale be offered and sold as an entirety.
     (b) Each Grantor waives, to the extent permitted by applicable law,
presentment, demand, protest and any notice of any kind (except notices
explicitly required hereunder or under any Security Document) in connection with
this Agreement and the Security Documents and any action taken by the Collateral
Agent with respect to the Collateral.
     SECTION 6.05. Limitation on Collateral Agent’s Duty in Respect of
Collateral. Except as required by applicable law, beyond its express duties
specified in the Security Documents, the Collateral Agent shall not have any
duty to the Grantors or to the Secured Parties as to any Collateral in its
possession or control or in the possession or control of any of its agents or
nominees, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
     SECTION 6.06. Limitation by Law. All rights, remedies and powers provided
in this Agreement or any Security Document may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions hereof are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
     SECTION 6.07. Rights of Secured Parties in Respect of Obligations.
Notwithstanding any other provision of this Agreement or any Security Document,
the right of each Secured Party to receive payment of the Obligations held by
such Secured Party when due (whether at the stated maturity thereof, by
acceleration or otherwise), as expressed in the instruments evidencing or
agreements governing such Obligations, or to institute suit for the enforcement
of such payment on or after such due date, shall not be impaired or affected
without the consent of such Secured Party given in the manner prescribed by the
instruments evidencing or agreements governing such Obligations.
     SECTION 6.08. Compensation and Expenses. Without limitation of its
obligations under the other Loan Documents, each Grantor agrees to pay to the
Collateral Agent, from time to time upon written demand, all of the reasonable
out-of-pocket costs and expenses of the Collateral Agent (including, without
limitation, the reasonable fees and disbursements of its counsel) (i) arising in
connection with the administration of the Collateral, the preparation,
execution, delivery, modification and termination of this Agreement and each
Security Document or the enforcement of any of the provisions hereof or thereof
or (ii) incurred or required to be advanced in connection with the sale or other
disposition of Collateral pursuant to any Security Document and the
preservation, protection or defense of the Collateral Agent’s rights under this
Agreement and the Security Documents and in and to the Collateral and the
Collateral Estate, in each case, to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement. Such fees, costs and
expenses are intended to constitute expenses of administration under any
bankruptcy law relating to creditors’ rights generally.

-25-



--------------------------------------------------------------------------------



 



     SECTION 6.09. Stamp and Other Similar Taxes. Each Grantor agrees to
indemnify and hold harmless the Collateral Agent, the Administrative Agent and
each other Secured Party from any present or future claim for liability for any
stamp or any other similar tax, and any penalties or interest with respect
thereto, which may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any Security Document, the Collateral Estate or
any Collateral. The obligations of each Grantor under this Section 6.09 shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Agent hereunder.
     SECTION 6.10. Filing Fees, Excise Taxes, etc. Each Grantor agrees to pay or
to reimburse the Collateral Agent for any and all payments made by the
Collateral Agent in respect of all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts which are payable in respect
of the execution and delivery of this Agreement and each Security Document. The
obligations of each Grantor under this Section 6.10 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Agent hereunder.
     SECTION 6.11. Indemnification. Without limitation of its indemnification
obligations under the other Loan Documents, each Grantor agrees to pay, and to
save the Collateral Agent and the other Secured Parties harmless from, any and
all losses, claims, damages, liabilities and out-of-pocket expenses (including
reasonable counsel fees, charges and disbursements) arising out of, in any way
connected with, or as a result of the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it c/o the Borrower at
the Borrower’s address as provided in Section 9.01 of the Credit Agreement, with
a copy to the Borrower.
     SECTION 7.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect until this Agreement shall terminate.
     SECTION 7.03. Binding Effect. This Agreement shall be binding upon each
Grantor and the Collateral Agent and their respective successors and permitted
assigns, and shall inure to the benefit of each Grantor, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly permitted by
this Agreement or the Credit Agreement.

-26-



--------------------------------------------------------------------------------



 



     SECTION 7.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7.05. Waivers; Amendment; Several Agreement.
     (a) No failure or delay of the Collateral Agent in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other Secured Parties
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into in accordance with Section 9.08 of the Credit Agreement.
     (c) This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.
     SECTION 7.06. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
     SECTION 7.07. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions. It is understood and agreed
among the parties that this Agreement shall create separate security interests
in the Collateral securing the Obligations as provided in Section 2.01, and that
any determination by any court with jurisdiction that the security interest
securing any Obligation or class of Obligations

-27-



--------------------------------------------------------------------------------



 



is invalid for any reason shall not in and of itself invalidate the Security
Interests securing any other Obligations hereunder.
     SECTION 7.08. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract and shall become effective as
provided in Section 7.03. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission (e.g., “PDF” or “tif”
via e-mail) shall be effective as delivery of a manually executed counterpart
hereof.
     SECTION 7.09. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 7.10. Jurisdiction; Consent to Service of Process.
     (a) Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each
Grantor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each
party to this Agreement agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Grantor or its properties in
the courts of any jurisdiction.
     (b) Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court referred to in paragraph
(a) of this Section. Each Grantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.15 of the Credit Agreement.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     SECTION 7.11. Termination.
     (a) This Agreement and the Security Interests (i) shall automatically
terminate when all the Loan Obligations (other than unasserted contingent
indemnification obligations or other contingent obligations, in each case, not
due and payable) have been paid in full and no Letters

-28-



--------------------------------------------------------------------------------



 



of Credit are outstanding pursuant to the Credit Agreement unless arrangements
reasonably satisfactory to the Issuer have been made to eliminate the Issuer’s
credit risk with respect to such L/C Obligation and all Commitments have
terminated (at which time the Collateral Agent shall execute and deliver to the
Grantors, at the Grantors’ expense, all UCC termination statements and other
documents which the Grantors shall reasonably request to evidence such
termination) and (ii) shall continue to be effective or shall be reinstated, as
the case may be, if at any time any payment in respect of any Obligation is
rescinded or must otherwise be restored by any Secured Party upon any bankruptcy
or reorganization of any Grantor or otherwise. Any execution and delivery of
termination statements or documents pursuant to this Section 7.11(a) shall be
without recourse to or warranty by the Collateral Agent. A Subsidiary Guarantor
shall automatically be released from its obligations hereunder and the Security
Interests in the Collateral of such Subsidiary Guarantor shall be automatically
released in the event that (x) the Equity Interests of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of pursuant to a transaction
permitted under the Credit Agreement to a Person that is not an Affiliate of
Borrower such that such Person is no longer a Restricted Subsidiary of Borrower
or (y) such Subsidiary Grantor ceases to be a Restricted Subsidiary as a result
of a transaction permitted under the Credit Agreement and, in each case, the
Collateral Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all UCC termination statements and other documents that such Grantor
shall reasonably request to evidence such release.
     (b) Upon any sale or other transfer by any Grantor of any Collateral to a
Person that is not a Loan Party that is permitted under the Credit Agreement or,
upon the effectiveness of any written consent to the release of the security
interests granted hereby in any Collateral pursuant to Section 9.08 of the
Credit Agreement, security interests in such Collateral shall be automatically
released. In connection with such release, the Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense, all UCC termination
statements and other documents that such Grantor shall reasonably request to
evidence such release. Any execution and delivery of UCC termination statements
and similar documents pursuant to this Section 7.11(b) shall be without recourse
to or warranty by the Collateral Agent.
     SECTION 7.12. Additional Grantors. To the extent any Subsidiary shall be
required to become a Grantor pursuant to any Loan Document, upon execution and
delivery by the Collateral Agent and such Subsidiary of an instrument in the
form of Annex I hereto, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. Each such
Subsidiary shall at such time deliver to the Collateral Agent a completed
Perfection Certificate. The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
     SECTION 7.13. Financing Statements. Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
relevant jurisdiction (a) a short form security agreement with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country), (b) any initial financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including

-29-



--------------------------------------------------------------------------------



 



(i) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor, (ii) any financing
or continuation statements or other documents without the signature of such
Grantor where permitted by law, and such financing statements may contain an
indication or description of Collateral that describes such property (x) in the
same manner as described in this Agreement or (z) in any other manner as the
Collateral Agent may determine, in its sole discretion, is necessary or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent in connection herewith, including, without limitation,
describing such property as “all assets of the debtor now owned or hereafter
acquired” (or using words of similar import) and (iii) in the case of a
financing statement filed as a fixture filing or covering Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Collateral relates,
and (c) any other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interests in the Collateral
granted by each Grantor without the signature of any Grantor. Each Grantor
agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon written request. Each Grantor
hereby ratifies its authorization for the Collateral Agent to file in any
relevant jurisdiction any financing statements relating to the Collateral if
filed prior to the date hereof.
     SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
to accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Grantor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) with at least 5 Business Days’
prior notice to the Grantor to notify, or to require any Grantor to notify
Account Debtors to make payment directly to the Collateral Agent; and (i) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers

-30-



--------------------------------------------------------------------------------



 



granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence, willful misconduct or
bad faith.
     SECTION 7.15. Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, the liens and security interest granted to the
Collateral Agent and the exercise of any right or remedy by the Collateral Agent
hereunder, in each case, may become subject to the provisions of the First Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
First Lien Intercreditor Agreement and the terms of this Agreement, the terms of
the First Lien Intercreditor Agreement shall govern and control.
     SECTION 7.16. Mortgages. In the case of a conflict between this Agreement
and the Mortgages with respect to Collateral that is real property (including
Fixtures), the Mortgages shall govern. In all other conflicts between this
Agreement and the Mortgages, this Agreement shall govern.
     SECTION 7.17. Conflicts. In the case of any conflict between this Agreement
and the Credit Agreement, the provisions of the Credit Agreement shall govern.
[Signature Pages Follow]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            SOLUTIA INC.
        By:   /s/ James M. Sullivan         Name:   James M. Sullivan       
Title:   Executive Vice President, Chief
Financial Officer and Treasurer        CPFILMS INC.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer        FLEXSYS AMERICA CO.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer        FLEXSYS AMERICA L.P.
     by FLEXSYS AMERICA CO.,
     its general partner
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer   

S-1



--------------------------------------------------------------------------------



 



            MONCHEM INTERNATIONAL, INC.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer        SOLUTIA BUSINESS ENTERPRISES INC.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer        SOLUTIA INTER-AMERICA, INC.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer        SOLUTIA OVERSEAS, INC.
        By:   /s/ James A. Tichenor         Name:   James A. Tichenor       
Title:   Vice President and Treasurer   

S-2



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
        By:   /s/ Erin Morrissey         Name:   Erin Morrissey        Title:  
Vice President                By:   /s/ Carin Keegan         Name:   Carin
Keegan        Title:   Director     

S-3